DETAILED ACTION

Election/Restrictions
Claims 8-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on February 24, 2021.
Applicant's election with traverse of Group I in the reply is acknowledged.  The traversal is on the ground(s) that an undue burden is not present within the application and that certain particulars are not pointed out between the combinations.  This is not found persuasive because the inventions have acquired a separate status in the art in view of their different classification, and the inventions require a different field of search, e.g., employing different search strategies and/or search queries; such as for features {i.e., particulars} within the second group [such as first and second cutouts for instance] and the third group [such as a notch for instance] which are not present in the other groups.  Accordingly, the requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on March 6, 2020 & May 26, 2020 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 6, the phrase “a frame boss” is unclear and confusing as presently set forth since it is not known whether the boss is a new and distinct feature, or if it is a reference back to the previously recited “a frame boss” as set forth in Claim 1.  Appropriate correction / clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 & 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bhavsar et al., [US 9,945,601] in view of McCue et al., [US 5,096,753].  Bhavsar teaches of an appliance (refrigerator), comprising: a cabinet (100) having an inner surface (fig. 1); a frame (200) coupled to the inner surface of the cabinet, and wherein Bhavsar teaches applicant’s basic inventive claimed appliance as outlined {mapped} above, but does not show the incorporation of an outer trim member as prescribed by applicant.  As to this feature, McCue is cited as an evidence reference for the known use of both an inner trim member (12) and an outer trim member (30), where the inner trim member is configured to slidably receive the outer trim member.  The combined trim assembly being secured onto structures in order to protect areas of the structures from impact.  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Bhavsar so as to incorporate an outer trim member in view of McCue’s teaching because this arrangement would enhance the versatility and usefulness of Bhavsar’s device since the addition of the outer trim member would 1) provide a smooth and continuous / uninterrupted protective layer along the trim assembly while 2) providing an aesthetically pleasing appearance that is uniform and free from visible fastener locations.  Regarding Claim 2, as modified, the frame includes a tab (broadly viewed as the structure around (305) for instance) extending from the bottom surface thereof, and wherein the tab defines a receiving hole (such as where lead line of (305) points is pointing as shown in fig. 3B).  It is noted that the tab may also be mapped as an opposing side (peg or post) that extends from the bottom surface thereof, and wherein the tab defines a receiving hole (245).  Regarding Claim 4, as modified, a lower edge of the outer trim member tapers (note the area along (38) of McCue) to retain the inner trim member.  Regarding Claim 5, as modified, the inner trim member defines a locking feature ((22) of McCue) configured to interlock with the outer trim member.  Regarding Claim 6, as modified, the frame defines a cavity (note cavity along the underside of the frame – fig. 5B of Bhavsar) for receiving the flange, and wherein the frame defines a frame boss (565) in fluid communication with the cavity for receiving the fastener (230).  Regarding Claim 7, as modified, an end of the outer trim member defines a bumper ((40) of McCue) proximate a lower groove (22) to retain the inner trim member.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see attached Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866.  The examiner can normally be reached on Mon-Fri 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 10, 2021

/James O Hansen/Primary Examiner, Art Unit 3637